SUBORDINATED SECURITY AGREEMENT


        THIS AGREEMENT (the "Agreement"), dated as of May 29, 2015, is entered
into by and between (i) VASOMEDICAL, INC., a Delaware corporation (“Borrower” or
“Parent”) and (ii) MEDTECHNOLOGY INVESTMENTS LLC, a Florida limited liability
company, (the "Lender"). In consideration of the mutual agreements contained
herein, the parties hereto agree as follows:


RECITALS


WHEREAS, Parent has issued a Secured Subordinated Note, dated the date hereof,
to Lender in exchange for the principal amount of THREE MILLION, EIGHT HUNDRED
THOUSAND DOLLARS ($3,800,000) (as the same may from time to time be amended,
modified, supplemented or restated, individually or collectively referred to as
the "Note") pursuant to a Note Purchase Agreement dated the date hereof between
Parent and Lender (the “Note Purchase Agreement”);


WHEREAS, Parent reserves the right to issue a note or notes (the “Follow-On
Notes”) on terms materially the same as the Note, to be issued on or prior to
December 31, 2015 and to be issued in a principal amount not to exceed in the
aggregate TWO MILLION, TWO HUNDRED THOUSAND DOLLARS ($2,200,000); and
 
WHEREAS, Lender is acquiring the Note in reliance of the terms and conditions
set forth in this Agreement; and


WHEREAS, Lender and Borrower agree the Note shall be subordinate to Senior Debt
(as defined herein) and to the extent that any terms and conditions of this
Agreement conflict with the Subordination and Intercreditor Agreement (as
defined herein) the terms and the conditions of the Subordination and
Intercreditor Agreement shall govern;


AGREEMENT


        NOW, THEREFORE, in consideration of the premises and the mutual
agreements contained herein, Borrower and Lender hereby agree as follows:


SECTION 1. DEFINITIONS


        Unless otherwise defined herein, the following capitalized terms shall
have the following meanings (such meanings being equally applicable to both the
singular and plural form of the terms defined);


"ACCOUNT" means any "account" as such term is defined in Section 9-106 of the
UCC, now owned or hereafter acquired by Borrower or in which Borrower now holds
or hereafter acquires any interest and, in any event, shall include, without
limitation, all accounts receivable, book debts and other forms of obligations
(other than forms of obligations evidenced by Chattel Paper, Documents or
Instruments) now owned or hereafter received or acquired by or belonging or
owing to Borrower  (including, without limitation, under any trade name, style
or division thereof) whether arising out of goods sold or services rendered by
Borrower or from any other transaction, whether or not the same involves the
sale of goods or services by Borrower (including, without limitation, any such
obligation which may be characterized as an  account or contract right under the
UCC) and all of such Borrower's rights in, to and under all purchase orders or
receipts now owned or hereafter acquired by it for goods or services, and all of
a Borrower's rights to any goods represented by any of the foregoing (including,
without limitation, unpaid seller's rights of rescission, replevin, reclamation
and stoppage in transit and rights to returned, reclaimed or repossessed goods),
and all monies due or to become due to a Borrower under all purchase orders and
contracts for the sale of goods or the performance of services or both by a
Borrower (whether or not yet earned by performance on the part of a Borrower or
in connection with any other transaction), now in existence or hereafter
occurring, including, without limitation, the right to receive the proceeds of
said purchase orders and contracts, and all collateral security and guarantees
of any kind given by any Person with respect to any of the foregoing.
 
 
1

--------------------------------------------------------------------------------

 


"ACCOUNT DEBTOR" means any "account debtor," as such term is defined in Section
9-105(1)(a) of the UCC.


“CHANGE OF CONTROL” means (a) the occurrence of any event (whether in one or
more transactions) which results in any Person or affiliated Persons (other than
a director or officer of Parent as of the date hereof) owning and controlling,
beneficially and/or of record, more than 30% of the Equity Interests of Parent,
(b) Parent ceases to own and control, beneficially and of record, 100% of the
Equity Interests of all of its wholly-owned subsidiaries, or (c) any merger or
consolidation of or with Borrower or sale of all or substantially all of the
property of Borrower; provided that if the majority of the Parent’s board of
directors approves such transfer, sale or other action set out in (a) to (c)
above, such action shall not be deemed a Change in Control.


"CHATTEL PAPER" means any "chattel paper," as such term is defined in Section
9-105(1)(b) of the UCC, now owned or hereafter acquired by Borrower or in which
Borrower now holds or hereafter acquires any interest.


"CLOSING DATE" means the date hereof.


"COLLATERAL" shall have the meaning assigned to such term in Section 3 of this
Agreement.


"CONTRACTS" means all contracts, undertakings, franchise agreements or other
agreements (other than rights evidenced by Chattel Paper, Documents or
Instruments) in or under which Borrower may now or hereafter have any right,
title or interest, including, without limitation, with respect to an Account,
any agreement relating to the terms of payment or the terms of performance
thereof.


"COPYRIGHTS" means all of the following now owned or hereafter acquired by
Borrower or in which Borrower now holds or hereafter acquires any interest: (i)
all copyrights, whether registered or unregistered, held pursuant to the laws of
the United States, any State thereof or of any other country; (ii)
registrations, applications and recordings in the United States Copyright Office
or in any similar office or agency of the United States, any state thereof or
any other country; (iii) any continuations, renewals or extensions thereof; and
(iv) any registrations to be issued in any pending applications.


"COPYRIGHT LICENSE" means any written agreement granting any right to use any
Copyright or Copyright registration now owned or hereafter acquired by Borrower
or in which Borrower now holds of hereafter acquires any interest.


"DOCUMENTS" means any "documents," as such term is defined in Section
9-105(1)(f) of the UCC, now owned or hereafter acquired by Borrower or in which
Borrower now holds or hereafter acquires any interest.


"EQUIPMENT" means any "equipment," as such term is defined in Section 9-109(2)
of the UCC, now or hereafter owned or acquired by Borrower or in which Borrower
now holds or hereafter acquires any interest and any and all additions,
substitutions and replacements of any of the foregoing, wherever located,
together with all attachments, components, parts, equipment and accessories
installed thereon or affixed thereto.
 
 
2

--------------------------------------------------------------------------------

 


“EQUITY INTEREST” means the interest of (a) a shareholder in a corporation,
(b) a partner (whether general or limited) in a partnership (whether general,
limited or limited liability), (c) a member in a limited liability company, or
(d) any other Person having any other form of equity security or ownership
interest.
 
"FIXTURES" means any "fixtures," as such term is defined in Section 9-313(1)(a)
of the UCC, now or hereafter owned or acquired by Borrower or in which Borrower
now holds or hereafter acquires any interest and, now or hereafter attached or
affixed to or constituting a part of, or located in or upon, real property
wherever located, together with all right, title and interest of Borrower in and
to all extensions, improvements, betterments, renewals, substitutes, and
replacements of, and all additions and appurtenances to any of the foregoing
property, and all purchases of the security constituted thereby, immediately
upon any acquisition or release thereof or any such purchase, as the case may
be.


"GENERAL INTANGIBLES" means any "general intangibles," as such term is defined
in Section 9-106 of the UCC, now owned or hereafter acquired by Borrower or in
which Borrower now holds or hereafter acquires any interest and, in any event,
shall include, without limitation, all right, title and interest which Borrower
may now or hereafter have in or under any contract, all customer lists,
Copyrights, Trademarks, Patents, rights to Intellectual Property, interests in
partnerships, joint ventures and other business associations, Licenses, permits,
trade secrets, proprietary or confidential information, inventions (whether or
not patented or patentable), technical information, procedures, designs,
knowledge, know-how, software, data bases, data, skill, expertise, recipes,
experience, processes, models, drawings, materials and records, goodwill
(including, without limitation, the goodwill associated with any Trademark,
Trademark registration or Trademark licensed under any Trademark License),
claims in or under insurance policies, including unearned premiums,
uncertificated securities, cash and other forms of money or currency, deposit
accounts (including as defined in Section 9-105(e) of the UCC), rights to sue
for past, present and future infringement of Copyrights, Trademarks and Patents,
rights to receive tax refunds and other payments and rights of indemnification.


"INSTRUMENTS" means any "instrument," as such term is defined in Section
9-105(1)(i) of the UCC, now owned or hereafter acquired by Borrower or in which
Borrower now holds or hereafter acquires any interest.


"INTELLECTUAL PROPERTY" means all Copyrights, Trademarks, Patents, trade
secrets, source codes, customer lists, proprietary or confidential information,
inventions (whether or not patented or patentable), technical information,
procedures, designs, knowledge, know-how, software, data bases, skill,
expertise, experience, processes, models, drawings, materials and records.


"INVENTORY" means any "inventory," as such term is defined in Section 9-109(4)
of the UCC, wherever located, now or hereafter owned or acquired by Borrower or
in which Borrower now holds or hereafter acquires any interest, and, in any
event, shall include, without limitation, all inventory, goods and other
personal property which are held by or on behalf of Borrower for sale or lease
or are furnished or are to be furnished under a contract of service or which
constitute raw materials, work in process or materials used or consumed or to be
used or consumed in Borrower's business, or the processing, packaging,
promotion, delivery or shipping of the same, and all furnished goods whether or
not such inventory is listed on any schedules, assignments or reports furnished
to Lender from time to time and whether or not the same is in transit or in the
constructive, actual or exclusive occupancy or possession of Borrower or is held
by Borrower or by others for Borrower's account, including, without limitation,
all goods covered by purchase orders and contracts with suppliers and all goods
billed and held by suppliers and all inventory which may be located on premises
of Borrower or of any carriers, forwarding agents, truckers, warehousemen,
vendors, selling agents or other persons.


 
3

--------------------------------------------------------------------------------

 
"LICENSE" means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest and any
renewals or extensions thereof.


"LIEN" means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction.
 
"MATERIAL ADVERSE EFFECT" means a material adverse effect upon the business,
operations, properties, prospects, assets or conditions (financial or otherwise)
of Borrower.


"MATURITY DATE" shall have the definition as set out in the Note.


"MERGER EVENT" means a (i) capital reorganization of the shares of Borrower's
stock (other than a stock split, reverse stock split, combination,
reclassification, exchange, subdivision of shares or change of state of
incorporation), or (ii) a merger or consolidation (excluding with any
wholly-owned subsidiary, entity that owns 100% of the outstanding equity of
Borrower or any entity that is under 100% common control with Borrower), of the
Borrower with or into another corporation (whether or not the Borrower is the
surviving corporation) in which the shareholders of the Borrower immediately
before such merger or consolidation own less than a majority of the surviving or
resulting entity's outstanding voting stock immediately thereafter, or (iii) the
sale of all or substantially all of the Borrower's properties and assets to any
other person (excluding with any wholly-owned subsidiary, entity that owns 100%
of the outstanding equity of Borrower or any entity that is under 100% common
control with Borrower).


"NOTE DOCUMENTS" shall mean and include this Agreement, the Note, and any other
documents executed in connection with the Secured Obligations or the
transactions contemplated hereby, as the same may from time to time be amended,
modified, supplemented or restated.


"PATENT LICENSE" means any written agreement granting any right with respect to
any invention on which a Patent is in existence now owned or hereafter acquired
by Borrower or in which Borrower now holds or hereafter acquires any interest.


"PATENTS" means all of the following now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest: (a) letters
patent of, or rights corresponding thereto in, the United States or any other
country, all registrations and recordings thereof, and all applications for
letters patent of, or rights corresponding thereto in the United States or any
other country, including, without limitation, registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country;
(b) all reissues, continuations, continuations-in-part or extensions thereof;
(c) all petty patents, divisionals, and patents of addition; and (d) all patents
to issue in any such applications.


"PERMITTED LIENS" means any and all of the following:
 
 
4

--------------------------------------------------------------------------------

 


          



 
(i)
liens in favor of Lender;
       
(ii)
liens related to, or arising in connection with, Senior Debt;
       
(iii)
liens for taxes, assessments or governmental charges or claims, the payment of
which are not, at the time, delinquent or are being contested in good faith, if
such reserve or other appropriate provision, if any, as shall be required by
generally accepted accounting principles shall have been made therefor;
       
(iv)
statutory liens of landlords and liens of carriers, warehousemen, mechanics and
materialmen and other liens imposed by law incurred in the ordinary course of
business for sums not yet delinquent or that are being contested in good faith,
if such reserve or other appropriate provision, if any, as shall be required by
generally accepted accounting principles shall have been made therefor;
       
(v)
liens incurred or deposits made in the ordinary course of business in connection
with workers' compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and similar obligations (exclusive of
obligations for the payment of borrowed money);
       
(vi)
liens securing purchase money debt if the only collateral for such purchase
money debt is the assets acquired therewith;
       
(vii)
leases or subleases granted to others not interfering in any material respect
with the ordinary conduct of business;
       
(viii)
any interest or title of a lessor or sublessor under any lease;
       
(ix)
liens arising from filing Uniform Commercial Code financing statements relating
solely to leases;
       
(x)
liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;
and
       
(xi)
liens existing on the date of this Agreement, as disclosed to Lender.

 
 
"PROCEEDS" means "proceeds," as such term is defined in Section 9-306(1) of the
UCC and, in any event, shall include, without limitation, (a) any and all
Accounts, Chattel Paper, Instruments, cash or other forms of money or currency
or other proceeds payable to Borrower from time to time in respect of the
Collateral, (b) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to Borrower from time to time with respect to any of the
Collateral, (c) any and all payments (in any form whatsoever) made or due and
payable to Borrower from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental authority (or any Person acting under color of
governmental authority), (d) any claim of Borrower against third parties (i) for
past, present or future infringement of any Copyright, Patent or Patent License
or (ii) for past, present or future infringement or dilution of any Trademark or
Trademark License or for injury to the goodwill associated with any Trademark,
Trademark registration or Trademark licensed under any Trademark License and (e)
any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.


"RECEIVABLES" shall mean and include all of the Borrower's accounts,
instruments, documents, chattel paper and general intangibles whether secured or
unsecured, whether now existing or hereafter created or arising, and whether or
not specifically sold or assigned to Lender hereunder.
 
 
5

--------------------------------------------------------------------------------

 


"SECURED OBLIGATIONS" shall mean and include all principal, interest, fees,
costs, or other liabilities or obligations for monetary amounts owed by Borrower
to Lender, whether due or to become due, matured or unmatured, liquidated or
unliquidated, contingent or non-contingent, and all covenants and duties
regarding such amounts, of any kind of nature, present or future, arising under
this Agreement, the Note(s), or any of the other Note Documents, whether or not
evidenced by any Note(s), Agreement or other instrument, as the same may from
time to time be amended, modified, supplemented or restated.


"SENIOR CREDITOR" means (i) PNC Bank (or any affiliate thereof) that as of the
date hereof has provided debt financing to Borrower or an affiliate or (ii) at
any time that PNC Bank (or any affiliate thereof) is not a Senior Creditor, any
creditor identified (in Borrower’s sole discretion) by Borrower to Lender on any
date hereafter (including any such Senior Creditor’s successors and assigns),
that provides Senior Debt financing to Borrower.


"SENIOR DEBT" means (a) any and all indebtedness and obligations for borrowed
money (including, without limitation, principal, premium (if any), interest,
fees, charges, expenses, costs, professional fees and expenses, and
reimbursement obligations) at any time owing by Borrower to a Senior Creditor
under Senior Loan Documents, including, but not limited to, such amounts as may
accrue or be incurred before or after default or workout or the commencement of
any liquidation, dissolution, bankruptcy, receivership or reorganization by or
against Borrower.


"SENIOR LOAN DOCUMENTS" means loan or other agreements, including, without
limitation a loan and security agreement, a security agreement, a Note Purchase
Agreement or other documents and agreements with similar purpose or effect,
between Borrower and a Senior Creditor and any other agreement, security
agreement, document, promissory note, UCC financing statement, or instrument
executed by Borrower in favor of a Senior Creditor pursuant to or in connection
with the Senior Debt or such loan or other agreement, as the same may from time
to time be amended, modified, supplemented, extended, renewed, restated or
replaced.


"SUBORDINATION AND INTERCREDITOR AGREEMENT" means a subordination and
intercreditor agreement (or other documents and agreements with similar purpose
or effect), which may be entered into between Borrower and Lender for the
benefit of a Senior Creditor, as the same may from time to time be amended,
modified, supplemented, extended, renewed, restated or replaced.


"TRADEMARK LICENSE" means any written agreement granting any right to use any
Trademark or Trademark registration now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.


"TRADEMARKS" means any of the following now owned or hereafter acquired by
Borrower or in which Borrower now holds or hereafter acquires any interest: (a)
any and all trademarks, tradenames, corporate names, business names, trade
styles, service marks, logos, other source or business identifiers, prints and
labels on which any of the foregoing have appeared or appear, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and any applications in
connection therewith, including, without limitation, registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof and (b) any reissues, extensions or
renewals thereof.
 
 
6

--------------------------------------------------------------------------------

 


"UCC" shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of Florida. Unless otherwise defined herein, terms
that are defined in the UCC and used herein shall have the meanings given to
them in the UCC.
 
SECTION 2. THE NOTE


              2.1 On the date hereof, Lender purchased the Note from the Parent,
and the Parent received the Principal Sum (as defined in the Note), less any
wire and/or escrow fees. Lender or other parties may purchase the Follow-On
Notes provided that such persons agree to be bound by the terms of this
Agreement.


SECTION 3. SECURITY INTEREST


        As security for the prompt, complete and indefeasible payment when due
(whether at stated payment dates or otherwise) of all the Secured Obligations
and in order to induce Lender to purchase the Note upon its terms and subject to
its conditions, Borrower hereby conveys, mortgages, pledges, hypothecates and
transfers to Lender for security purposes only, and hereby grants to Lender a
security interest in all of its right, title and interest in, to and under each
of the following (all of which being hereinafter collectively called the
"Collateral"):


        (a) All Receivables;


        (b) All Equipment;


        (c) All Fixtures;


        (d) All General Intangibles;


        (e) All Inventory;


        (f) All other goods and personal property of Borrower whether tangible
or intangible and whether now or hereafter owned or existing, leased, consigned
by or to, or acquired by, Borrower and wherever located; and


        (g) To the extent not otherwise included, all Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of each of the foregoing.


SECTION 4. REPRESENTATIONS AND WARRANTIES OF BORROWER


        Borrower represents, warrants and agrees that as applies to Borrower:


              4.1 It owns all right, title and interest in and to its
Collateral, free of all liens, security interests, encumbrances and claims
whatsoever, except for Permitted Liens.


              4.2 It  has the full power and authority to, and does hereby grant
and convey to the Lender, (and when the appropriate UCC Financing Statements are
properly filed) a perfected security interest in its Collateral as security for
the Secured Obligations, free of all liens, security interests, encumbrances and
claims, other than Permitted Liens and shall execute such Uniform Commercial
Code financing statements in connection herewith as the Lender may reasonably
request. Except for Permitted Liens, no other lien, security interest, adverse
claim or encumbrance has been created by Borrower or is known by Borrower to
exist with respect to any of its Collateral.
 
 
7

--------------------------------------------------------------------------------

 


              4.3 It is a corporation duly organized, legally existing and in
good standing under the laws of the State of its incorporation (as set out on
the title page), and is duly qualified as a foreign corporation in all
jurisdictions in which the nature of its business or location of its properties
require such qualifications and where the failure to be qualified would have a
Material Adverse Effect.


              4.4 its execution, delivery and performance of the Note(s), this
Agreement, all financing statements, all other Note Documents, required to be
delivered or executed in connection herewith, have been duly authorized by all
necessary corporate action, the individual or individuals executing the Note
Documents were duly authorized to do so; and the Note Documents constitute its
legal, valid and binding obligations, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization
or other similar laws generally affecting the enforcement of the rights of
creditors (and rules of law concerning equitable remedies).


              4.5 This Agreement and the other Note Documents do not and will
not violate any provisions of its Articles of Incorporation, bylaws or any
material contract, material agreement, law, regulation, order, injunction,
judgment, decree or writ to which it is subject, or result in the creation or
imposition of any lien, security interest or other encumbrance upon the
Collateral, other than those created by this Agreement.


              4.6 The execution, delivery and performance of this Agreement and
the other Note Documents do not require the consent or approval of any other
person or entity including, without limitation, any regulatory authority or
governmental body of the United States or any state thereof or any political
subdivision of the United States or any state thereof.


              4.7 No event which has had a Material Adverse Effect has occurred
and is continuing.


              4.8 No fact or condition exists that would (or would, with the
passage of time, the giving of notice, or both) constitute a material default
under the Senior Loan Documents.


              4.9 (a) There are no actions, suits or proceedings at law or in
equity or by or before any governmental authority now pending or, to its
knowledge, threatened against or affecting it or any of its business, property
or rights (i) which involve any Note Document or (ii) as to which there is a
reasonable possibility of an adverse determination and which, if adversely
determined, could, individually or in the aggregate, result in a Material
Adverse Effect.


             (b) it is not in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default could result in a
Material Adverse Effect.


              4.10 (a)it is not a party to any agreement or instrument or
subject to any corporate restriction that has resulted in a Material Adverse
Effect.


             (b) it is not in default in any manner under any provision of any
indenture or other agreement or instrument evidencing indebtedness, or any other
material agreement or instrument to which it is a party or by which it or any of
its properties or assets are or may be bound, where such default could result in
a Material Adverse Effect.


              4.11 No information, report, financial statement, exhibit or
schedule furnished by it or on its behalf to the Lender in connection with the
negotiation of any Note Document or included therein or delivered pursuant
thereto contained or contains any material misstatement of fact or omitted or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were or are made, not
misleading.
 
 
8

--------------------------------------------------------------------------------

 


              4.12 All issued and outstanding shares of Common Stock or any
other securities of the Company have been duly authorized and validly issued and
are fully paid and nonassessable. All outstanding shares of Common Stock and any
other securities were issued in full compliance with all Federal and state
securities laws.
 
              4.13 it  has filed and will file all tax returns, federal, state
and local, which it is required to file and has duly paid or fully reserved for
all taxes or installments thereof (including any interest or penalties) as and
when due, which have or may become due pursuant to such returns or pursuant to
any assessment received by it for the three (3) years preceding the Closing
Date, if any (including any taxes being contested in good faith and by
appropriate proceedings).


SECTION 5. INSURANCE


              5.1 Borrower shall maintain and pay for insurance upon all
Collateral (including personal property and marine cargo coverage), wherever
located, covering casualty, hazard, public liability, theft, malicious mischief,
and such other risks in such amounts and with such insurance companies as are
reasonably satisfactory to (i) the Senior Creditor so long as any Senior Debt is
outstanding and (ii) thereafter, the Lender.  Subject to a Subordination and
Intercreditor Agreement, all proceeds payable under each such policy shall be
payable to Lender for application to the Obligations.


5.2 Upon the termination of the Senior Debt and a Subordination and
Intercreditor Agreement, Borrower shall deliver the originals or certified
copies of such policies to Lender with satisfactory lender’s loss payable
endorsements reasonably satisfactory to Lender naming Lender as sole loss payee,
assignee or additional insured, as appropriate.  Each policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
30 days prior written notice to Lender in the event of cancellation of the
policy for any reason whatsoever and a clause specifying that the interest of
Lender shall not be impaired or invalidated by any act or neglect of Borrower or
the owner of the property or by the occupation of the premises for purposes more
hazardous than are permitted by said policy.  If Borrower fails to provide and
pay for such insurance, Lender may, at its option, but shall not be required to,
procure the same and charge Borrower therefor.  Borrower agrees to deliver to
Lender, promptly as rendered, true copies of all reports made in any reporting
forms to insurance companies.


5.3  For so long as no Event of Default exists, Borrower shall have the right to
settle, adjust and compromise any claim with respect to any insurance maintained
by Borrower, provided that all proceeds thereof are applied in the manner
specified in this Agreement, and Lender agrees promptly to provide any necessary
endorsement to any checks or drafts issued in payment of any such claim.  At any
time that an Event of Default exists and Senior Debt is not outstanding, Lender
shall be authorized to settle, adjust and compromise such claims and Lender
shall have all rights and remedies with respect to such policies of insurance as
are provided for in this Agreement and the other Loan Documents.
 
5.4 Borrower shall and does hereby indemnify and hold Lender, its agents and
shareholders harmless from and against any and all claims, costs, expenses,
damages and liabilities (including, without limitation, such claims, costs,
expenses, damages and liabilities based on liability in tort, including without
limitation, strict liability in tort), including reasonable attorneys' fees,
arising out of the disposition or utilization of the Collateral by Borrower,
other than claims arising out of or caused by Lender's gross negligence or
willful misconduct.
 
 
9

--------------------------------------------------------------------------------

 


SECTION 6. COVENANTS OF BORROWER


              Borrower covenants and agrees as follows at all times while any of
the Secured Obligations remain outstanding:


              6.1 [reserved]


              6.2 Parent shall permit any authorized representative of Lender
and its attorneys and accountants on reasonable notice to inspect, examine and
make copies and abstracts of the books of account and records of Borrower
reasonably related to Lender's security interest in the Collateral at reasonable
times during normal business hours. In addition, such representative of Lender
and its attorneys and accountants shall have the right to meet with management
and officers of the Borrower at reasonable times during normal business hours to
discuss such books of account and records.


              6.3 It will from time to time execute, deliver and file, alone or
with Lender, any financing statements, security agreements or other documents
reasonably requested by Lender; procure any instruments or documents as may be
reasonably requested by Lender; and take all further action that may be
necessary or desirable that Lender may reasonably request, to confirm, perfect,
preserve and protect the security interests intended to be granted hereby, and
in addition, and for such purposes only, it hereby authorizes Lender to execute
and deliver on behalf of it and to file such financing statements, security
agreement and other documents without the signature of it either in Lender's
name or in its name as its agent and attorney-in-fact. The parties agree that a
carbon, photographic or other reproduction of this Agreement shall be sufficient
as a financing statement and may be filed in any appropriate office in lieu
thereof.


              6.4 It shall protect and defend its title as well as the interest
of the Lender against all persons claiming any interest adverse to it or Lender
and shall at all times keep the Collateral free and clear from any legal
process, liens or encumbrances whatsoever (except any placed thereon by Lender
and Permitted Liens) and shall give Lender immediate written notice thereof.


              6.5 It shall maintain and protect its properties, assets and
facilities, including without limitation, its Equipment and Fixtures, in good
order and working repair and condition (taking into consideration ordinary wear
and tear) and from time to time make or cause to be made all necessary and
proper repairs, renewals and replacements thereto and shall competently manage
and care for its property in accordance with prudent industry practices.


              6.6 It shall notify Lender a minimum of thirty (30) days prior to
the closing date of a Merger Event and request Lender's consent to the
assignment of all of its Secured Obligations hereunder to the successor entity
in form and substance satisfactory to Lender. In the event Lender does not
consent to such assignment, which consent shall not be unreasonably withheld,
and a Merger Event as described in the preceding sentence is closed and
consummated, the parties agree it shall prepay the Note in accordance with
Section 2.2 hereof; provided that such consent by the Lender shall not be
required in any transaction in which the surviving entity or its parent
corporation has a Moody's Bond rating of BA3 or better or a commercially
acceptable equivalent measure of creditworthiness as reasonably determined by
Lender.


              6.7 Other than distributions or dividends from a subsidiary to
Borrower, it shall not, without the prior written consent of Lender, such
consent not to be unreasonably withheld, declare or pay any cash dividend or
make a distribution of cash or property on any class of stock, other than
pursuant to employee repurchase plans upon an employee's death or termination of
employment or transfer, sell, lease, lend or in any other manner convey any
equitable, beneficial or legal interest in any material portion of its assets
(except inventory sold in the normal course of business).
 
 
10

--------------------------------------------------------------------------------

 
 
 
              6.8 Upon the request of Lender, it shall, during business hours,
make the Inventory and Equipment available to Lender for inspection at the place
where it is normally located and shall make its log and maintenance records
pertaining to the Inventory and Equipment available to Lender for inspection. It
shall take all action necessary to maintain such logs and maintenance records in
a correct and complete fashion.


              6.9 It covenants and agrees to pay when due, all taxes, fees or
similar charges of any nature whatsoever (together with any related interest or
penalties) now or hereafter imposed or assessed against it or Lender with
respect to or the Collateral or upon its ownership, possession, use, operation
or disposition thereof or upon its rents, receipts or earnings rising therefrom.
it shall file on or before the due date therefor all personal property tax
returns in respect of the Collateral. Notwithstanding the foregoing, it may
contest, in good faith and by appropriate proceedings, taxes for which it
maintains adequate reserves therefor.


SECTION 7. DEFAULT


              The occurrence of any one or more of the following events (herein
called "Events of Default") shall constitute a default hereunder and under the
Note(s) and other Note Documents:


              7.1 It defaults in the payment of any principal, interest or other
Secured Obligation involving the payment of money under this Agreement, the
Note(s) or any of the other Note Documents, and such default continues for more
than five (5) days after the due date thereof; or


              7.2 It defaults in the performance of any other covenant or its
Secured Obligation hereunder or under the Note(s) or any of the other Note
Documents, and such default continues for more than thirty (30) days after
Lender has given notice of such default to it.


              7.3 Any representation or warranty made herein by it shall prove
to have been false or misleading in any material respect; or


              7.4 It shall make an assignment for the benefit of creditors, or
shall file a voluntary petition in bankruptcy, or shall file any petition or
answer seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation pertinent to such circumstances, or shall seek
or consent to or acquiesce in the appointment of any trustee, receiver, or
liquidator of such Borrower or of all or any substantial part (33-1/3% or more)
of the properties of such Borrower; or it or its directors or majority
shareholders shall take any action initiating its dissolution or liquidation; or


              7.5 Sixty (60) days shall have expired after the commencement of
an action by or against it seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, without such action being dismissed or all
orders or proceedings thereunder affecting the operations or its business being
stayed; or a stay of any such order or proceedings shall thereafter be set aside
and the action setting it aside shall not be timely appealed; or it shall file
any answer admitting or not contesting the material allegations of a petition
filed against it in any such proceedings; or the court in which such proceedings
are pending shall enter a decree or order granting the relief sought in any such
proceedings; or
 
 
11

--------------------------------------------------------------------------------

 


              7.6 Sixty (60) days shall have expired after the appointment,
without its consent or acquiescence, of any trustee, receiver or liquidator of
such Borrower or of all or any substantial part of its properties without such
appointment being vacated; or
 
              7.7 The occurrence of any material default under any Material
Agreement ; or the entry of any judgment against such Borrower involving an
award in excess of $200,000 that would have a Material Adverse Effect, that has
not been bonded or stayed on appeal within thirty (30) days.  “Material
Agreement” shall mean (a) each of (i) the General Electric Health Care Sales
Representative Agreement dated July 1, 2010 and amended January 1, 2015, and
(ii) the General Electric Health Non-Exclusive VAR Agreement dated June 28,
2014, in each case as amended, modified, restated, supplemented and replaced
from time to time; and (b) any other agreement, instrument or arrangement to
which Borrower or any Subsidiary is a party for which default in the
performance, observance or fulfillment of any of the material obligations,
covenants or conditions contained therein could reasonably be expected to have a
Material Adverse Effect; or


              7.8 The occurrence of a Change of Control.


SECTION 8. REMEDIES


              Subject to the limitations imposed under a Subordination and
Intercreditor Agreement, upon the occurrence of any one or more Events of
Default, Lender, at its option, may declare the Note and all of the other
Secured Obligations to be accelerated and immediately due and payable (provided,
that upon the occurrence of an Event of Default of the type described in
Sections 7.4, 7.5 or 7.9, the Note(s) and all of the other Secured Obligations
shall automatically be accelerated and made due and payable without any further
act), whereupon the unpaid principal of and accrued interest on such Note(s) and
all other outstanding Secured Obligations shall become immediately due and
payable, and shall thereafter bear interest at the Default Rate set forth in,
and calculated according to, Section 2.4 (c) of this Agreement. Lender may
pursue all rights and remedies with respect to the Collateral under the Note
Documents or otherwise available to it under applicable law, including the right
to release, hold or otherwise dispose of all or any part of the Collateral and
the right to occupy, utilize, process and commingle the Collateral.


              Subject to the limitations imposed under a Subordination and
Intercreditor Agreement, upon the happening and during the continuance of any
Event of Default, Lender may then, or at any time thereafter and from time to
time, apply, collect, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Lender may
elect, and any such sale may be made either at public or private sale at its
place of business or elsewhere. Borrower agrees that any such public or private
sale may occur upon ten (10) calendar days' prior written notice to Borrower.
Lender may require Borrower to assemble the Collateral and make it available to
Lender at a place designated by Lender which is reasonably convenient to Lender
and Borrower. Subject to the terms of a Subordination and Intercreditor
Agreement, the proceeds of any sale, disposition or other realization upon all
or any part of the Collateral shall be distributed by Lender in the following
order of priorities:


        First, to Lender in an amount sufficient to pay in full Lender's costs
and professionals' and advisors' fees and expenses;


        Second, to Lender in an amount equal to the then unpaid amount of the
Secured Obligations in such order and priority as Lender may choose in its sole
discretion; and


        Finally, upon payment in full of all of the Secured Obligations, to
Borrower or their representatives or as a court of competent jurisdiction may
direct.
 
 
12

--------------------------------------------------------------------------------

 


        Lender shall be deemed to have acted reasonably in the custody,
preservation and disposition of any of the Collateral if it complies with the
obligations of a secured party under Section 9-207 of the UCC.
 
        Lender's rights and remedies hereunder are subject to the terms of a
Subordination and Intercreditor Agreement.


SECTION 9. MISCELLANEOUS


              9.1 CONTINUATION AND TERMINATION OF SECURITY INTEREST. This is a
continuing Agreement and the grant of a security interest hereunder shall remain
in full force and effect and all the rights, powers and remedies of Lender
hereunder shall continue to exist until the Secured Obligations are paid in full
as the same become due and payable and until Lender has executed a written
termination statement (which Lender shall execute within thirty (30) days after
full payment of the Secured Obligations hereunder or within 10 days upon request
of Parent), reassigning to Borrower, without recourse, the Collateral and all
rights conveyed hereby and returning possession of the Collateral to Borrower.
The rights, powers and remedies of Lender hereunder shall be in addition to all
rights, powers and remedies given by statute or rule of law and are cumulative.
The pursuit of any one or more of the rights, powers and remedies provided
herein shall not be construed as a waiver of or election of remedies with
respect to any other rights, powers and remedies of Lender. When all Secured
Obligations have been paid in full and discharged, all security interests and
other Liens granted to Lender under this Agreement will terminate. Upon the full
and final discharge of all of the Secured Obligations, Lender will execute and
deliver such documents as may be reasonably necessary and requested by Parent to
release the Collateral from the security interest and Lien granted to Lender in
this Agreement, and return (or cause to be returned) to Borrower any Collateral
in the possession of Lender or its agents.


              9.2 SEVERABILITY. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.


              9.3 NOTICE. Except as otherwise provided herein, all notices and
service of process required, contemplated, or permitted hereunder or with
respect to the subject matter hereof shall be in writing, and shall be deemed to
have been validly served, given or delivered upon the earlier of: (i) the first
business day after transmission by facsimile or hand delivery or deposit with an
overnight express service or overnight mail delivery service; or (ii) the third
calendar day after deposit in the United States mails, with proper first class
postage prepaid, and shall be addressed to the party to be notified as follows:


        (a)    IF TO LENDER:


MedTechnology Investments LLC
5921 Bahia Way
St. Pete Beach, Florida 33706
Attention: Myron Levy
 
 
        (b) IF TO BORROWER:


Vasomedical, Inc.
180 Linden Avenue
Westbury, NY 11590
Attention: Michael Beecher
 
or to such other address as each party may designate for itself by like notice.
 
 
13

--------------------------------------------------------------------------------

 
 
              9.4 ENTIRE AGREEMENT; AMENDMENTS. This Agreement, the Note(s), and
the other Note Documents constitute the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and thereof, and
supersede and replace in their entirety any prior proposals, term sheets,
letters, negotiations or other documents or agreements, whether written or oral,
with respect to the subject matter hereof or thereof (including, without
limitation, Lender's proposal letter dated April 22, 1999), all of which are
merged herein and therein. None of the terms of this Agreement, the Note(s) or
any of the other Note Documents may be amended except by an instrument executed
by each of the parties hereto.
 
              9.5 HEADINGS. The various headings in this Agreement are inserted
for convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
 
              9.6 NO WAIVER. The powers conferred upon Lender by this Agreement
are solely to protect its interest in the Collateral and shall not impose any
duty upon Lender to exercise any such powers. No omission, or delay, by Lender
at any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by any Borrower
at any time designated, shall be a waiver of any such right or remedy to which
Lender is entitled, nor shall it in any way affect the right of Lender to
enforce such provisions thereafter.


              9.7 SURVIVAL. All agreements, representations and warranties
contained in this Agreement, the Note(s) and the other Note Documents or in any
document delivered pursuant hereto or thereto shall be for the benefit of Lender
and shall survive the execution and delivery of this Agreement and the
expiration or other termination of this Agreement.


              9.8 SUCCESSOR AND ASSIGNS. The provisions of this Agreement and
the other Note Documents shall inure to the benefit of and be binding on
Borrowers and their permitted assigns (if any). No Borrower shall not assign its
obligations under this Agreement, the Note(s) or any of the other Note Documents
without Lender's express written consent, and any such attempted assignment
shall be void and of no effect. Subject to a Subordination and Intercreditor
Agreement, Lender may assign, transfer, or endorse its rights hereunder and
under the other Note Documents without prior notice to Borrowers, and all of
such rights shall inure to the benefit of Lender's successors and assigns;
provided, however, that any such successors or assigns shall be bound by and
expressly assume all obligations under the Subordination and Intercreditor
Agreement.


              9.9 FURTHER INDEMNIFICATION.  Borrower agrees to pay, and to save
Lender harmless from any and all liabilities with respect to, or resulting from
any delay in paying, any and all excise, sales or other similar taxes which may
be payable or determined to be payable with respect to any of the Collateral or
in connection with any of the transactions contemplated by this Agreement.


              9.10 GOVERNING LAW. This Agreement, the Note(s) and the other Note
Documents have been negotiated and delivered to Lender in the State of New York,
and shall not become effective until accepted by Lender in the State of New
York. This Agreement, the Note and the other Note Documents shall be governed
by, and construed and enforced in accordance with, the laws of the State of New
York, excluding conflict of laws principles that would cause the application of
laws of any other jurisdiction.
 
 
14

--------------------------------------------------------------------------------

 


              9.11 CONSENT TO JURISDICTION AND VENUE. All judicial proceedings
arising in or under or related to this Agreement, the Note(s) or any of the
other Note Documents may be brought in any state or federal court of competent
jurisdiction located in New York County in the State of New York. By execution
and delivery of this Agreement, each party hereto generally and unconditionally:
(a) consents to personal jurisdiction in New York County, State of New York; (b)
waives any objection as to jurisdiction or venue in New York County, State of
New York; (c) agrees not to assert any defense based on lack of jurisdiction or
venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement, the Note(s) or the
other Note Documents. Service of process on any party hereto in any action
arising out of or relating to this agreement shall be effective if given in
accordance with the requirements for notice set forth in Section 11.3, above and
shall be deemed effective and received as set forth in Section 11.3, above.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of either party to bring proceedings
in the courts of any other jurisdiction.


              9.12 MUTUAL WAIVER OF JURY TRIAL. Because disputes arising in
connection with complex financial transactions are most quickly and economically
resolved by an experienced and expert person and the parties wish applicable
state and federal laws to apply (rather than arbitration rules), the parties
desire that their disputes be resolved by a judge applying such applicable laws.


BORROWER AND LENDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY
OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR
ANY OTHER CLAIM (COLLECTIVELY, "CLAIMS") ASSERTED BY A BORROWER AGAINST LENDER
OR ITS ASSIGNEE AND/OR BY LENDER OR ITS ASSIGNEE AGAINST A BORROWER. This waiver
extends to all such Claims, including any other Claims which involve Borrower
and Lender and additional persons or entities; Claims which arise out of or are
in any way related to the relationship between Borrower and Lender and other
persons or creditors under the Note Documents; and any Claims for damages,
breach of contract arising out of this Agreement, any other Note Document,
specific performance, or any equitable or legal relief of any kind.


              9.13 CONFIDENTIALITY. Lender acknowledges that certain items of
Collateral, including, but not limited to trade secrets, source codes, customer
lists and certain other items of Intellectual Property, and any Financial
Statements provided hereunder, constitute proprietary and confidential
information of the Borrower (the "Confidential Information"). Accordingly,
Lender agrees that any Confidential Information it may obtain in the course of
acquiring, perfecting or foreclosing on the Collateral or otherwise provided
under this Agreement, provided such Confidential Information is marked as
confidential by Borrower at the time of disclosure, shall be received in the
strictest confidence and will not be disclosed to any other person or entity in
any manner whatsoever, in whole or in part, without the prior written consent of
such Borrower, unless and until Lender has acquired indefeasible title thereto.


9.14 COUNTERPARTS. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.


9.15  FOLLOW-ON NOTES.  The parties hereto agree that the Parent may issue the
Follow-On Notes prior to December 31, 2015 in an amount not to exceed in the
aggregate TWO MILLION, TWO HUNDRED THOUSAND DOLLARS ($2,200,000) provided that
the purchaser/s of such Follow-On Notes (the “Follow-On Purchaser/s”) agree to
the terms of this Agreement.  In such instance, the Follow-On Notes will rank
pari passu with the Note and the Follow-On Purchaser/s will have all the rights
granted to the Lender hereunder (without need for amendment) with the exception
that, as long as the Note is outstanding, it shall be in the Lender’s sole
discretion to declare an Event of Default hereunder or to exercise any rights
hereunder.  By purchasing the Follow-On Notes, the Follow-On Purchaser/s
irrevocably grant the Lender, so long as the Note is outstanding, a
power-of-attorney to take all actions on its behalf under this Agreement and
will refrain from taking any actions under this Agreement without being
instructed to do so by the Lender.
 
 
15

--------------------------------------------------------------------------------

 


9.16   GOOD FAITH NEGOTIATIONS.  The Borrower and Lender agree that in the event
that the Borrower identifies a party that will become, or has identified, a
Senior Creditor and Senior Debt to Lender, Borrower and Lender will use
commercially reasonable efforts to enter into a Subordination and Intercreditor
Agreement with such Senior Creditor.
 


 
[SIGNATURE PAGE TO FOLLOW]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Subordinated Security Agreement to
be executed under seal and delivered by its duly authorized officers on the date
first above written.


VASOMEDICAL, INC.






By:   /s/ Jun Ma                                                             
Name:   Jun Ma                                                               
Title:     President and Chief Executive
Officer                                                               


 
17

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Lender has caused this Subordinated Security Agreement
to be executed under seal and delivered by its duly authorized officers on the
date first above written.




LENDER:


MEDTECHNOLOGY INVESTMENTS LLC




By:  /s/  Myron Levy
Name:   Myron Levy
Title:     Manager

 
18

--------------------------------------------------------------------------------

 



